Citation Nr: 1454542	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  07-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral shoulder disorder. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral elbow disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral wrist disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hip disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral knee disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for diabetes mellitus, to include as secondary to medications taken for service-connected disabilities.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications taken for service-connected disabilities, to include as secondary to an acquired psychiatric disorder.

9.  Entitlement to service connection for chronic fatigue syndrome, claimed as an undiagnosed illness.

10.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran additionally appealed denials of service connection for irritable bowel syndrome and service connection for a respiratory disorder.  In an August 2012 rating decision, the RO granted entitlement to service connection for irritable bowel syndrome and bronchial asthma.  As these represent full grants of the claims on appeal, they are no longer before the Board.

The Board notes that the Veteran was denied entitlement to service connection for PTSD in an April 1995 rating decision, and although addressed as a direct service connection claim, could have been addressed as a claim to reopen requiring new and material evidence.  The Board will reconsider the claim on a de novo basis.  Additional service department records were not on file at the time of the decision.  The service department records are personnel records which may be relevant to the Veteran's psychiatric claim.  The remaining new and material evidence claims are physical disabilities and are not affected by the addition of personnel records.  The service department records include personnel records, and constitute service record evidence that could have been previously obtained, the VA is required to reconsider the Veteran's psychiatric claim.  See 38 C.F.R. § 3.156 (c).

Although the Veteran initially filed a claim for service connection for PTSD, the Board has considered whether this claim should be broadened to include other psychiatric disorders, as he has been given diagnoses of depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the veteran cannot be held to a medical level of understanding of differences between psychiatric disorders, so that his claim for one also must be considered a claim for any other psychiatric disability whose presence is supported by the record).

The issue(s) of entitlement to an earlier effective date for the award of entitlement to service connection for irritable bowel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Request for an earlier effective date is contained in VBMS. 

The issue(s) of entitlement to service connection for bilateral shoulder disorders, bilateral elbow disorders, bilateral wrist disorders, bilateral hip disorders, bilateral knee disorders, diabetes mellitus, erectile dysfunction, a lumbar spine disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for arthralgia of the shoulder, elbows, wrists, hips, and knees were initially denied in an April 1995 rating decision.  A June 2001 rating decision found that new and material evidence had not been submitted to reopen claims of entitlement to service connection for "conditions" of the shoulders, elbows, wrists, hips, and knees.  The Veteran was informed of the June 2001 decision in July 2001.  The Veteran did not appeal the decision and it became final.

2.  The evidence received since the June 2001 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for disorders of the shoulders, elbows, wrists, hips and knees.

3.  The preponderance of the evidence is against a finding that the Veteran has chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied entitlement to service connection for disorders of the shoulders, elbows, wrists, hips and knees is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disorder.  38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral elbow disorder.  38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral wrist disorder.  38 C.F.R. § 3.156 (2013).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip disorder.  38 C.F.R. § 3.156 (2013).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.  38 C.F.R. § 3.156 (2013).

7.  Chronic fatigue syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  February 2006, May 2008 and two January 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The May 2008 letter specified the evidence needed for an undiagnosed illness award.

The Veteran's service treatment records, Social Security Administration (SSA) records, private treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

Two VA chronic fatigue syndrome/undiagnosed illness examinations have been conducted; as the examiners made all required findings and expressed the requested opinions with supporting rationale, the examinations are adequate for adjudication.  38 C.F.R. § 3.159I (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Given the Board's favorable disposition of the new and material evidence claims, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran regarding those issues.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In April 1995, and again in June 2001, the Veteran's claims of entitlement to service connection for arthralgias/disorders of the shoulders, elbows, wrists, hips and knees were denied.  The Veteran's shoulder disorder claims were denied because his bilateral calcific peritendinitis was not diagnosed during service.  The Veteran's elbow and wrist claims were denied because he was not noted to have a diagnosis in service, and his only symptom 4 years later was crepitus.  The Veteran's bilateral hip subtrochangeteric bursitis was denied because there was no evidence linking it to his service.  The Veteran's knee disorder claims were denied because his diagnosis of mild degenerative joint disease was not found to be manifest to a compensable degree within one year of discharge from service, and there was otherwise no nexus between his knee arthritis and service.  The Veteran did not perfect an appeal to the June 2001 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record at the time of the June 2001 decision included service treatment records, VA treatment records, a February 1995 bone study and January 1995 VA examinations.

Evidence that has been added to the claims file since the June 2001 rating decision includes 10 additional volumes of records and some virtual records (VVA and VMBS systems).  Significantly, additional evidence has included diagnoses of "diffuse arthralgias," spondylosis of the lumbar spine, fibromyalgia, and mild thoracic and lumbar degenerative disc disease.  The medical records have included ongoing complaints of pain associated with his lumbar spine, hips, knees, elbows and shoulders.  In April 2012, the Veteran was afforded a VA joint examination and a VA spine examination.  Although the examinations included physical findings and diagnoses, no medical nexus opinion was elicited for the diagnosed disorders.  The Veteran was additionally provided a VA chronic fatigue syndrome examination in April 2012.  The examiner found that the Veteran's disability patter included diseases with clear and specific etiology and diagnoses.  These disabilities included generalized osteoarthritis, lumbar spasms, and discogenic disease.  The examiner noted the Veteran's back pain and arthralgias were related to his generalized degenerative disease (osteoarthritis).  Lastly, the examiner noted that the "disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The examiner does not specify which diagnoses he is referring to, as many are mentioned in the chronic fatigue syndrome examination.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the June 2001 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the ongoing treatment records, and the chronic fatigue syndrome VA examiner's vague indication that the Veteran's arthralgias and back pain are associated with his service in Southwest Asia are "material" evidence of the possible etiology of the Veteran's claimed disorders.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims (diagnoses and a potential nexus to service).  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for disorders of the shoulders, elbows, wrists, hips and knees.

Under these circumstances, the criteria to reopen the claim of entitlement to service connection disorders of the shoulders, elbows, wrists, hips and knees are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Chronic Fatigue Syndrome

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

As the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81, 834 (Dec. 29, 2011) (extending the delimiting date). 

For purposes of 38 C.F.R. § 3.317 a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Guiterrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110, 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id. 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In a November 2009 statement, the Veteran indicated that he had previously communicated with the VA regarding several claims, including chronic fatigue syndrome.  After a thorough review of the claims folder and virtual VA, the Board was unable to locate a communication regarding chronic fatigue syndrome earlier than November 2009.  Additionally, November 17, 2009 is the date used by the RO (in the March 2011 Statement of the Case) as the date of claim for chronic fatigue syndrome.  The Veteran's November 2009 statement does not contain any contentions regarding his symptoms of chronic fatigue syndrome or a diagnosis of chronic fatigue syndrome.  

In a February 2010 statement of the case, possibly translated from Spanish to English, the Veteran addresses his claim for chronic fatigue syndrome as a result of service in the "Gulf War Theatre."  The Veteran noted that his chronic fatigue syndrome was first treated in December 2007 with physical and occupational therapy.  He reported that Dr. D.S.Q. studied his body with x-rays and laboratory work and found "different condition that cause me this chronic fatigue."  He stated that he is prescribed Tramadol due to his chronic fatigue syndrome, and his VA treatment provider has continued this prescription.  He stated that his symptoms of chronic fatigue syndrome are pan throughout his whole body, and exhaustion in the evening.  He stated that he requires a daily nap due to his fatigue.

An April 2006 VA assessment listed several medical problems for which the Veteran was receiving treatment from the VA.  These included low back pain due to degenerative joint disease, for which he used Tramadol with good response.  He also had dyspnea, GERD, and diffuse evidence of degenerative joint disease, and possible fibromyalgia regarding several of his joints.  Chronic fatigue syndrome was not listed in his medical history.

In May 2007, the Veteran complained of diffuse joint pain, worse in the morning.  He stated that in 1994 he developed generalized polyarthralgias and myalgias.  He stated he was evaluated by the VA rheumatology clinic but no specific diagnosis was given.  He described pain in his hands, wrists, shoulders, chest, back, hips, knees, feet, etc.  He was using Sulidac and recently Tramadol for his generalized pain, which he thought was now persisting at a "lower level."  Blood tests and x-rays were performed to evaluate for "possible fibromyalgia."  The physician noted that "overall findings are consistent with osteoarthritis," and that his symptoms had partially improved with the use of NSAIDs/analgesics.  "Other immunomodulating therapies would not be beneficial and are not indicated."  

In August 2008, the Veteran was afforded a VA chronic fatigue syndrome/fibromyalgia examination.  The examiner noted the Veteran had diagnoses of chronic gastritis, GERD, nonspecific colitis, osteoarthritis, peripherovascular disease, rheumatic heart disease, bronchial asthma, depression, PTSD and degenerative changes at the bilateral hands, knees and the lumbar spine.  She also listed a longer medical "problem list" which included hypertension, hypercholesterolemia, exogenous obesity, and impaired glucose levels.  The Veteran reported that his chronic fatigue syndrome developed in 1993 with acute onset after severe personal and professional stress circumstances.  He reported his chronic fatigue syndrome was treated with Tramadol.  He reported debilitating fatigue that was both "constant or nearly so" and that "waxed and waned."  He reported he needed two hours of rest each day to be able to continue activities.  He described his symptoms of chronic fatigue syndrome was generalized muscle aches, generalized weakness, migratory joint pains, sleep disturbance, inability to concentrate, headaches, and other neurological symptoms.  The examiner diagnosed chronic fatigue syndrome.  She noted that the Veteran's "new onset debilitating fatigue" was severe enough to reduce his average daily activity below 50 percent from his pre-illness activity level for a period of six months or more.  She also found that the "criterion that other clinical conditions that may produce similar symptoms have been excluded by thorough evaluation, based on history, physical examination and appropriate laboratory testing" was met.  She also found that at least six of the ten chronic fatigue syndrome diagnostic criteria were met.  The examiner was not asked to give an opinion regarding the diagnosis of chronic fatigue syndrome.

At the time of the August 2008 VA examination, the Veteran was service connected for right and left hand degenerative joint disease.  In August 2012, the Veteran was awarded service connection for bronchial asthma and irritable bowel syndrome.

As noted above, in April 2012 the Veteran was afforded a second chronic fatigue syndrome VA examination.  The Veteran reported that his symptoms had worsened since his 2008 VA examination.  He reported a history of generalized osteoarthritis, chronic lumbar spasms, discogenic disease, PTSD, depression, sleep apnea, obesity, GERD, diabetes mellitus, hypertension, asthma, heart disease, and a thyroid disorder.  He reported frequent muscle aches and weakness, constant sleep disturbance, and occasional headaches.  The examiner diagnosed generalized osteoarthritis of the joints and lumbar myositis and spasms.  In a separate examination, the Veteran was also diagnosed with depression.  The examiner found that the criterion of new onset of debilitating fatigue that is severe enough to reduce daily activities below 50 percent of the Veteran's pre-illness activity level for a period of six months had not been met.  He also found that the criterion that other clinical conditions that may produce similar symptoms were excluded by thorough evaluation had not been met.  The examiner noted that the Veteran's disability pattern included diagnoses of disease with a clear and specific etiology and diagnosis.  He noted that the Veteran's back pain and joint arthralgias were related to a generalized degenerative disease (osteoarthritis), and the symptoms did not meet the criteria for a chronic fatigue syndrome diagnosis.

The Board acknowledges the Veteran's complaints of fatigue, and notes that he is competent to report such observable symptomatology such as fatigue, pain, and decrease in activities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to diagnose CFS as it is a complex medical condition which is beyond her skill and knowledge to diagnose.  Young v. McDonald, ___ F.3d ___, No. 2013-7116 (Fed.Cir. Sept. 8, 2014) (noting that the competency of lay testimony depends on the nature of the condition).  

The Board notes that the claims file contains conflicting medical opinions regarding whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.  In assessing the service connection claim based on the available evidence of record, the Board finds that the opinions May 2007 VA physician and April 2012 VA examiner are more probative than the opinion of the August 2008 VA examiner.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the Board notes that a chronic multisystem illness defined by a cluster of signs and symptoms which includes partially understood etiology and pathophysiology will not be considered medically unexplained under 38 C.F.R. § 3.317(a)(2).  Chronic fatigue syndrome is considered a medically unexplained mutlisymptom illness according to 38 C.F.R. § 3.317(a)(2).

The Board notes that the Veteran has had numerous medical complaints beginning in at least 1994.  He has reported joint pain in most of his joints, as well as back pain for 10 years or more.  The medical records contained in the claims file also show that he has been diagnosed with depression, anxiety, PTSD, sleep apnea, a thyroid disorder, rheumatic heart disease, asthma, and irritable bowel syndrome. 

Turning to the conflicting opinions on a diagnosis of chronic fatigue syndrome, the Board notes that the May 2007 and April 2012 diagnoses of degenerative disorders of the joints and spine are more probative than the August 2008 examiner's diagnosis of chronic fatigue syndrome.  Indeed, the August 2008 examiner listed the Veteran's diagnoses of osteoarthritis, lumbar spasms, GERD, asthma, depression, rheumatic heart disease, etc. in her examination prior to finding that the Veteran's symptoms of fatigue and joint/spine pain could not be explained by "other clinical conditions that may produce similar symptoms."  The May 2007 VA physician was attempting to determine if the Veteran suffered from fibromyalgia, and discovered instead that he had generalized osteoarthritis, which is confirmed by several x-rays in the claims file and a 1995 bone study.  The April 2012 examiner noted that the Veteran's complaints of joint and spine pain were explained by "other clinical conditions," and therefore a diagnosis of chronic fatigue syndrome could not be provided.  Given that the medical evidence contained in the claims file includes numerous clinical conditions which have been attributed to the Veteran's complaints of pain (osteoarthritis, degenerative joint disease, bone spurs) and fatigue (depression, sleep apnea, thyroid disorder, asthma), and the April 2012 examiner found that these diagnosed disorders were related to his reported symptoms, the Board finds that the April 2012 opinion is the most probative opinion regarding a diagnosis of chronic fatigue syndrome.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  Here, the Board has found that the most probative medical evidence of record is against a finding of a diagnosis of chronic fatigue syndrome.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.

The Board notes that direct service connection for the Veteran's claimed signs and symptoms of chronic fatigue syndrome are being addressed, or have been addressed by the VA separately.  Specifically, the Board is currently remanding claims for disorders of the shoulders, elbows, wrists, hips and knees, as well as for a psychiatric disorder, diabetes mellitus and erectile dysfunction.  The Veteran has been granted entitlement to service connection for asthma and irritable bowel syndrome.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a bilateral shoulder disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a bilateral elbow disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a bilateral wrist disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a bilateral hip disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a bilateral knee disorder is reopened.

Entitlement to service connection for chronic fatigue syndrome is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Joints and Spine

Although the Veteran was provided a VA joint examination in April 2012, the examination was a part of his chronic fatigue syndrome examination and did not include a nexus opinion.  The examination also did not focus on each individual joint complaint, and so the diagnosis was of "generalized osteoarthritis."  

Additionally, the Veteran was provided a VA spine examination in April 2012 as a part of his VA examination for chronic fatigue syndrome.  The examination did not include a nexus opinion, but did provide diagnoses of "lumbar mytosis and spasms and degenerative changes."

As noted above, the VA chronic fatigue syndrome examination included an opinion regarding the presence of chronic fatigue syndrome which addressed the Veteran's joint osteoarthritis and lumbar spine, among other disabilities.  The examiner noted that the "disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia."  The statement does not specify which diagnosed disease the examiner is relating to the Veteran's service; however, the Board notes that the examiner addressed the Veteran's back pain and arthralgias in the following paragraph.

On remand, the Veteran should be afforded an additional VA joint examination with a nexus opinion regarding each of the Veteran's claimed disabilities (shoulders, elbows, wrists, hips and knees).

Psychiatric disorder

The Veteran has filed a claim of entitlement to service connection for PTSD.  VA treatment records include diagnoses of PTSD, depression, and an anxiety disorder.  In April 2012, the Veteran was afforded a VA PTSD examination.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  However, the Veteran was diagnosed with depressive disorder.  He was also noted to have four stressors which met the criterion A for a diagnosis of PTSD, and that were related to the Veteran's fear of hostile military or terrorist activity.  He did not meet several other criteria for a diagnosis of PTSD according to the VA examiner.  Although the examiner explained that the Veteran did not meet the criteria for a diagnosis of PTSD, she did not provide a nexus opinion regarding the Veteran's diagnosed depressive disorder.  On remand, the Veteran should be afforded a new VA examination which provides a nexus opinion for any diagnosed psychiatric disorder.

Diabetes Mellitus and Erectile Dysfunction

The Veteran argues that he has developed diabetes mellitus and erectile dysfunction as a result of medications he takes for his service-connected disabilities.  

VA treatment records include a diagnosis of erectile dysfunction, which was addressed in a mental health note, and of abnormal fasting glucose levels.  The Veteran has stated he has been diagnosed with diabetes mellitus, and the 2008 and 2012 VA examiners listed diabetes mellitus as part of the Veteran's medical history; however, the claims file does not contain the treatment records regarding the initial diagnosis of diabetes mellitus.

The duty to assist includes providing an examination when one is required by law.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The threshold for the duty to assist by providing a VA medical examination is low.  As there is evidence the Veteran has diabetes mellitus and erectile dysfunction, and he has provided a secondary service-connection theory, the Board will remand for a VA nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice which addresses the evidence necessary for secondary service connection.

2.  The RO should request all VA medical records from 2008 to the present (not already of record) pertaining to the Veteran's claims of service connection for joint disorders, lumbar spine disorders, psychiatric disorders, diabetes mellitus and erectile dysfunction.

3.  Schedule the Veteran for a VA joint examination.  His claims files and access to virtual records should be made available to the examiner in conjunction with the examination.

After a review of the record, interview with the Veteran, and physical examination (to include any necessary tests or studies), the examiner should provide the following opinions:

a) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran has a current bilateral shoulder disorder as a result of his military service or a service-connected disability?

b)  Is it at least as likely as not (a 50/50 probability or greater) that the Veteran has a current bilateral elbow disorder as a result of his military service or a service-connected disability?

c) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran has a current bilateral wrist disorder as a result of his military service or a service-connected disability?

d) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran has a current bilateral hip disorder as a result of his military service or a service-connected disability?

e) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran has a current bilateral knee disorder as a result of his military service or a service-connected disability?

f) With each joint addressed above, the examiner should state whether the evidence shows that the Veteran developed arthritis within one year of discharge from service.

The examiner must provide a thorough explanation for each opinion expressed.

4.  Schedule the Veteran for a VA spine examination.  His claims files and access to virtual records should be made available to the examiner in conjunction with the examination.

After a review of the record, interview with the Veteran, and physical examination (to include any necessary tests or studies), the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's lumbar spine disorder was caused by his military service?

The examiner must provide a thorough explanation for each opinion expressed.

5. Schedule the Veteran for VA examination(s) to address his diabetes mellitus and erectile dysfunction claims.  His claims files and access to virtual records should be made available to the examiner in conjunction with the examination.

After a review of the record, interview with the Veteran, and physical examination (to include any necessary tests or studies), the examiner should provide the following opinions:

a) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed diabetes mellitus as a result of his military service?

b) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed diabetes mellitus as a result of any of his service-connected disabilities?  When providing this opinion, address the Veteran's contention that medications taken for his service-connected disabilities caused his diabetes mellitus.

c) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed erectile dysfunction as a result of his military service?

d) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran developed erectile dysfunction as a result of any of his service-connected disabilities?  When providing this opinion, address the Veteran's contention that medications taken for his service-connected disabilities caused his erectile dysfunction, and whether his erectile dysfunction is associated with any of his psychiatric diagnoses/symptoms.

The examiner must provide a thorough explanation for each opinion expressed.

6.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


